Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered March 12, 2010. The order, insofar as appealed from, granted the motion of defendant Thomas J. Granchelli for summary judgment dismissing the cross claim and affirmative defense of defendant Martha K. Howe, as guardian of the person and property of Anna E Kohl, sued herein as Anna E Kohl, individually and as survivor of Walter A. Kohl.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Centra, J.P., Peradotto, Garni and Sconiers, JJ.